Judgment affirmed, with costs. No opinion. Kapper, *694Hagarty and Carswell, JJ., concur; Lazansky, P. J., and Tompkins, J., dissent and vote for reversal and for a new trial. The Brooklyn Trust Company, collecting agent for plaintiff, was entitled to give notice of dishonor. (West River Bank v. Taylor, 34 N. Y. 128.) If the party giving notice of dishonor knew Aaron Segal, the indorser, was dead, notice of dishonor should have been given to the executors of his estate, who had qualified a long time before presentment for payment of the note. If the party giving notice did not know of his death, notice might be sent, addressed to Aaron Segal at his last known address. Plaintiff failed to prove that the party giving notice of dishonor did not know of Aaron Segal’s death. If the party giving notice knew of Aaron Segal’s death, notice of dishonor given to Morris Segal, the maker, as an individual, was not notice to him as an executor of the estate of Aaron Segal. (3 R. C. L. 1231.) Notice to an executor is to advise him that the holder will look to the estate for payment. Notice to the maker as an individual who happens to be an executor does not serve that purpose.